  Case: 2:17-cr-00146-ALM Doc #: 174 Filed: 11/16/20 Page: 1 of 5 PAGEID #: 2895                  (1 of 5)




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov




                                                Filed: November 16, 2020




Darrell L. Bryant
F.C.I. Elkton
P.O. Box 10
Lisbon, OH 44432

Ms. Mary B. Young
Office of the U.S. Attorney
303 Marconi Boulevard
Suite 200
Columbus, OH 43215

                     Re: Case No. 20-3808, USA v. Darrell Bryant
                         Originating Case No. : 2:17-cr-00146-1

Dear Sir or Madam,

   The Court issued the enclosed (Order/Opinion) today in this case.

                                                Sincerely yours,

                                                s/Bryant L. Crutcher
                                                Case Manager
                                                Direct Dial No. 513-564-7013

cc: Mr. Richard W. Nagel

Enclosure

Mandate to issue
     Case: 2:17-cr-00146-ALM Doc #: 174 Filed: 11/16/20 Page: 2 of 5 PAGEID #: 2896                    (2 of 5)



                         NOT RECOMMENDED FOR PUBLICATION
                                                                                       FILED
                                            No. 20-3808                           Nov 16, 2020
                                                                             DEBORAH S. HUNT, Clerk
                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                                 )
                                                          )
         Plaintiff-Appellee,                              )
                                                          )
v.                                                        )   ON APPEAL FROM THE UNITED
                                                          )   STATES DISTRICT COURT FOR
DARRELL L. BRYANT,                                        )   THE SOUTHERN DISTRICT OF
                                                          )   OHIO
         Defendant-Appellant.                             )
                                                          )
                                                          )



                                                ORDER


         Before: McKEAGUE, DONALD, and READLER, Circuit Judges.


         Darrell L. Bryant, proceeding pro se, appeals the district court’s denial of his motion for
compassionate release, filed under 18 U.S.C. § 3582(c)(1)(A). This case has been referred to a
panel of the Court that, upon examination, unanimously agrees that oral argument is not needed.
See Fed. R. App. P. 34(a).
         In 2018, a jury found Bryant guilty of health care fraud and conspiracy to commit health
care fraud, see 18 U.S.C. §§ 1347 and 1349, and the district court sentenced him to 84 months in
prison, to be followed by three years of supervised release. The district court revoked Bryant’s
bond before sentencing after finding that he had continued to engage in fraudulent billing practices
while under court supervision but “reluctantly” reinstated his bond a few months later so that he
could be present for the birth of his child, and he was allowed to self-report after sentencing.
Bryant’s direct appeal is now pending before this Court.
  Case: 2:17-cr-00146-ALM Doc #: 174 Filed: 11/16/20 Page: 3 of 5 PAGEID #: 2897                        (3 of 5)

                                           No. 20-3808
                                               -2-
       Bryant began serving his sentence in January 2020 and is currently housed at FCI Elkton.
He first experienced COVID-19 symptoms in March but was not diagnosed and quarantined until
June, and he continues to experience chest pains and fatigue. After his administrative request for
compassionate release was denied, he filed his motion in the district court, asserting that he is at
risk of reinfection because there have been hundreds of cases at FCI Elkton and the facility’s layout
makes social distancing impracticable. The government opposed the motion.
       The district court recognized that the risks associated with COVID-19 reinfection are “not
yet fully known.” But because Bryant had no underlying medical conditions and had recovered
from COVID-19 without serious complications, the district court concluded that his risk of severe
illness was “minimal” and that he had thus failed to show extraordinary and compelling reasons
for compassionate release. The district court further concluded that, even if Bryant had made this
showing, his release would be inconsistent with the 18 U.S.C. § 3553(a) factors. The district court
thus denied his motion and his subsequent request for reconsideration.
       We review the district court’s denial of compassionate release for an abuse of discretion.
United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020) (citing United States v. Chambliss,
948 F.3d 691, 693 (5th Cir. 2020)). An abuse of discretion occurs when the district court “relies
on clearly erroneous findings of fact, uses an erroneous legal standard, or improperly applies the
law.” United States v. Flowers, 963 F.3d 492, 497 (6th Cir. 2020) (quoting United States v. White,
492 F.3d 380, 408 (6th Cir. 2007)).
       The compassionate release provision allows the district court to reduce a defendant’s
sentence only if it finds that “extraordinary and compelling reasons” warrant a reduction; that the
reduction is consistent with the applicable policy statements issued by the Sentencing
Commission; and that the § 3553(a) factors, to the extent they apply, support the reduction. 18
U.S.C. § 3582(c)(1)(A). Extraordinary and compelling reasons are defined in the commentary to
the relevant policy statement and fall into four categories: (A) medical conditions, (B) age, (C)
family circumstances, and (D) reasons other than, or in combination with, the reasons described in
subdivisions (A) through (C), as determined by the Director of the Bureau of Prisons. USSG
§ 1B1.13 cmt. n.1.
  Case: 2:17-cr-00146-ALM Doc #: 174 Filed: 11/16/20 Page: 4 of 5 PAGEID #: 2898                           (4 of 5)

                                             No. 20-3808
                                                 -3-
       Bryant argues that the district court erred in determining that he did not show extraordinary
and compelling reasons for compassionate release, citing his inability to practice social distancing
at FCI Elkton and his continued chest pains and fatigue after contracting COVID-19. But we need
not resolve that issue because the district court also relied on the § 3553(a) factors, and its decision
can be affirmed on that basis alone. See Kincaid, 802 F. App’x at 188. In a compassionate release
proceeding, as at sentencing, the district court “is best situated to balance the § 3553(a) factors.”
Id. at 189 (citing Gall v. United States, 552 U.S. 38, 51 (2007)). These factors include, among
others, “the nature and circumstances of the offense”; the defendant’s “history and characteristics”;
the need for the sentence “to promote respect for the law,” to “provide just punishment for the
offense,” to “afford adequate deterrence,” and to “protect the public”; and the defendant’s medical
needs. 18 U.S.C. § 3553(a)(1)-(2). The district court considered these factors at sentencing,
emphasizing the need for deterrence and to protect the public in light of the seriousness of the
offense, which involved over $3 million in fraudulent health care claims; Bryant’s role as the
“mastermind” behind the offense; his sexual assault of one of the patients at his clinic; and his
bond violation. And in denying compassionate release, the district court focused on Bryant’s
history and characteristics, again citing his return to criminal activity after being released on bond
and expressing concern that, if he were released on home confinement, he was likely to engage in
“further criminal conduct during the five-plus years remaining on his sentence.”
       Bryant argues that the weight given by the district court to his bond violation is inconsistent
with its previous decision to reinstate his bond pending sentencing, when it determined that he did
not pose a threat to the public and was unlikely to flee. But the district court made this
determination based on the compelling circumstances presented by the impending birth of Bryant’s
daughter, which it described as “a rare and meaningful event” with “weighty” obligations attached
to it. This is not inconsistent with the district court’s concern that, if Bryant were released now,
he would not refrain from further criminal conduct for the more than five years that he has
remaining on his sentence. Moreover, whereas a bond determination rests on whether the
defendant is likely to flee or endanger the safety of others, see 18 U.S.C. § 3143(a), the need to
protect the public is only one of many factors listed in § 3553(a). And given that Bryant has served
  Case: 2:17-cr-00146-ALM Doc #: 174 Filed: 11/16/20 Page: 5 of 5 PAGEID #: 2899                    (5 of 5)

                                          No. 20-3808
                                              -4-
less than 25% of his term of imprisonment, the district court reasonably concluded that releasing
him now would be inconsistent with those objectives. See Kincaid, 802 F App’x at 188; United
States v. Pawlowski, 967 F.3d 327, 330-31 (3d Cir. 2020).
       For these reasons, we AFFIRM the district court’s denial of Bryant’s motion for
compassionate release.


                                            ENTERED BY ORDER OF THE COURT




                                            Deborah S. Hunt, Clerk
